IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-75,994



                EX PARTE BEVERLY ANN CHAMBERLAIN, Applicant



          ON APPLICATION FOR A WRIT OF HABEAS CORPUS
    CAUSE NO. CR-2267-00-F IN THE 332 ND CRIMINAL DISTRICT COURT
                     FROM HIDALGO COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of one count of intoxication manslaughter, one count of manslaughter, two counts of intoxication

assault, and two counts of aggravated assault and sentenced to six eight-year sentences, running

concurrently.

       Applicant contends that her convictions for manslaughter and aggravated assault violate the

Double Jeopardy Clause of the US Constitution. Applicant was indicted for killing one individual
and harming two others during the same criminal episode. When the same victim is alleged,

convictions for both intoxication manslaughter and manslaughter violate Double Jeopardy. Erwin

v. State, 991 S.W.2d 804 (Tex. Crim. App. 1999). Also, convictions for both intoxication assault

and aggravated assault violate Double Jeopardy when the same victim and action are involved.

Both the State and the trial court agree with Applicant’s contentions and recommend granting relief.

Applicant is entitled to relief.

        Relief is granted. The judgments in counts four, five, and six of Cause No. CR-2267-00-F

in the 332nd Judicial District Court of Hidalgo County are vacated and set aside. All challenges to

the judgments in count one, two, and three are denied. Applicant’s claims of ineffective assistance

of counsel, involuntary plea, defective indictments, and due process violations are denied.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Parole Division.



Delivered: September 10, 2008
Do Not Publish